AFFIRMED and Opinion Filed May 3, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01389-CR

                      EX PARTE CARL ALLEN WELCH

                    On Appeal from the 196th District Court
                            Hunt County, Texas
                        Trial Court Cause No. 31,927

                        MEMORANDUM OPINION
         Before Chief Justice Burns and Justices Myers and Pedersen, III
                         Opinion by Chief Justice Burns
      In Carl Allen Welch’s first trial for murder, the trial court declared a mistrial

over appellant’s objection. Before a second trial could occur, appellant filed a

pretrial application for writ of habeas corpus alleging a second prosecution for the

same offense exposed him to double jeopardy. The trial court denied relief and

appellant now appeals the trial court’s order. In his sole issue on appeal, appellant

contends the trial court erred and abused its discretion in denying habeas relief

because he did not violate a motion in limine as urged by the State in seeking the

mistrial, and the trial court and State erroneously placed upon him the burden to

show there was no manifest necessity for a mistrial. We affirm.
                                    BACKGROUND

       It is undisputed that appellant shot and killed Terry Cale. Appellant claims he

shot Cale in self-defense. The State indicted appellant for murder and the case was

set for trial.

                     The Pretrial Hearing and Order in Limine

       On August 16, 2019, the trial court conducted a pretrial hearing. During the

pretrial hearing, both sides presented motions in limine for the trial court to consider.

Among the disputed items in the defense motion, appellant requested the exclusion

of hearsay statements made by anyone who would not be testifying at trial. When

asked by the trial court why such an exclusion could not be addressed by a hearsay

objection, defense counsel explained, “I think I also don’t want any statements of

what certain people are going to testify to in the opening of the case—opening

argument of the case, if they, in fact, don’t testify.” In denying this portion of the

defense motion in limine, the trial court explained:

       Isn’t the State, though—I mean, aren’t they allowed to make an opening
       statement where they summarize what they believe the evidence will
       be? I mean, let’s say that [the prosecutor] gets up and makes a
       statement about, “I think John Doe is going to say X, Y, and Z when
       he’s called to testify,” and then John Doe absconds. Did he violate this
       limine? Because, I mean, otherwise, I’m not going to be able to—I
       can’t allow him to summarize his case in his opening statement,
       because we don’t actually know if somebody is actually going to
       testify.”

        Thereafter, the trial court considered the State’s motion in limine Paragraph

III (referred herein as Part III), which provided:

                                          –2–
      The State files this Motion in Limine requesting the defense be required
      to request a hearing outside the presence of the jury to determine the
      admissibility of evidence or testimony related to the issues detailed
      below before attempting to admit such evidence or illicit [sic] such
      testimony:
      ...
      III. Any question of a witness intended to illicit [sic] evidence of past
      misconduct by the victim Terry Cale or a character trait of Terry Cale,
      regardless of whether the alleged conduct lead to an arrest or
      conviction. This request includes testimony or evidence that the victim
      was a member or former member of any organization commonly known
      as a “biker gang” or “motorcycle club.”


(emphasis added.) During the discussion of Part III, the trial court asked counsel

why she opposed granting it:

      How are you hampered if you have to have a hearing first? The reason
      I say that is, because obviously we all know there are instances that are
      described in paragraph 3, that might be admissible. There are many
      that are specifically inadmissible. I mean, again, why shouldn’t the
      Court decide, “Yes, now that I have heard this much of the evidence,
      that is admissible” or “it’s not admissible,” outside the presence of the
      jury instead of letting a question be asked and then ruling on an
      objection at that time. This is not something that is clearly admissible
      is what I am saying. . . . It just depends on the circumstances.

      In response, counsel responded that a

      blanket prohibition or limine would be inappropriate because a
      defendant, under Rule 12 of the Texas Rules of Evidence, a defendant
      is entitled to introduce evidence of a pertinent character trait of the
      victim of the crime by the accused.

The trial court then reiterated that it would still need to determine whether the

character trait was pertinent. To which counsel replied:

      Well, and I believe, Your Honor, that the character trait of . . . this
      deceased, having been a member of a biker gang or motorcycle club is

                                        –3–
      relevant, because he was known as a violent member of a biker gang or
      motorcycle club, and it goes directly to the reputation of the deceased
      for violence and for, therefore, the reasonableness of my client’s fear
      and belief that self-defense was required.

      The trial court then ruled on Part III:

      All right. I am going to grant the limine, and you will be required to
      approach, but, of course, I’m making no ruling on the ultimate
      admissibility of the information. I just need to hear exactly what it is
      you want to do before I allow it, because so many character traits are
      not admissible, and so I just want to make sure that I know what we’re
      doing before we do it in the presence of the jury.

The trial court’s written Order on State’s Motion in Limine expressly states Part III

is “GRANTED” without further elaboration.

                 Opening Statements and the Hearing on Mistrial

      After the State delivered its opening statement, counsel began her opening

statement by admitting appellant shot Cale. She told the jury the question for trial

would be why it happened. Counsel then stated, “Now, you’re going to hear about

Terry Cale. Mr. Cale had been a member of the motorcycle gang the Bandidos.” At

that point, the State objected on the ground the defense had violated the Part III

limine order. The trial court excused the jury and conducted a hearing.

      During the hearing outside the jury’s presence, the trial court accused counsel

of violating the limine order by informing the jury that Cale was a gang member.

Counsel responded that the order only applied to witness testimony and did not

restrict her from discussing Cale’s motorcycle gang membership during opening



                                         –4–
statement. After a brief discussion with counsel and the State, the trial court

responded:

      I’m sorry, I’m not going to have that argument. There’s no question that
      when I limine out a particular subject it cannot be argued in opening
      statement without approaching the bench, period. I mean, I’m sorry,
      and I never would have said, nor did I, that I’m going to limit this
      questioning of witnesses and it’s not going to include other statements
      made in the presence of the jury. I did not say it and that’s not how a
      limine works.

      The trial court asked the State for its position. The State argued counsel’s

statement “violated if not the exact letter of that motion in limine, that it violated the

intent and the spirit of it.” The State requested for a mistrial and argued that whether

to admit evidence showing Cale’s gang affiliation would be a hotly contested trial

issue. The trial court and the State agreed that evidence of Cale’s gang membership

was particularly significant because, in the period after Cale’s death but before trial,

the Bandidos motorcycle club had fought a massive gun battle with a rival gang at

the Twin Peaks restaurant in Waco, Texas. “The Twin Peaks Shootout,” as the trial

court labeled it, had resulted in multiple deaths, numerous injuries, over one hundred

arrests, and had received extensive media publicity.

      The trial court granted the State’s request for a mistrial, explaining:

      The motion for mistrial is granted. State can defend it afterwards, but
      the motion for mistrial is granted on the grounds that while I do
      understand the argument that the limine said you can’t ask the witness
      or solicit any evidence, the Court believes that you can’t make a good-
      faith argument at opening statement that the evidence is going to show
      something the Court has specifically said the Court is going to have a
      hearing outside the presence of the jury before it determines whether

                                          –5–
      it’s admissible. State wants a mistrial, you can have it, but you’re going
      to have to defend it.

      After the trial court ruled, the State expressed misgivings about the mistrial in

light of the rules regarding double jeopardy. The State requested the trial court

withdraw its ruling and give the State five minutes to reconsider whether to pursue

a mistrial. The trial court agreed and withdrew its ruling on the mistrial.

      When the trial court reconvened the hearing, the State persisted in requesting

a mistrial and asked the trial court to make “certain findings or rulings.” The State

explained that it thought the trial court could order a mistrial based on manifest

necessity in this case because defense counsel’s statement was inappropriate even

without violating the motion in limine. The State contended that less drastic

alternatives would not cure the prejudice counsel’s comment created. The State

contended the issue of whether Cale was a motorcycle gang member would be a

hotly contested issue at trial. The State also argued it had a good-faith belief that the

information about Cale’s motorcycle gang membership would not be admissible

under rules of evidence 403 and 404 because of the publicity and notoriety the

Bandidos had acquired after Cale’s death because of the “Twin Peaks shootout in

Waco, which resulted in the arrest of over a hundred people, the indictment of over

a hundred people, and a well publicized mistrial in McLennan County, Texas . . . .”

The State argued it would be hard to believe no one on the jury had heard about these

subsequent events.


                                          –6–
      The State further explained the publicity it was concerned about:

      Your Honor, the president, the vice-president and the national sergeant-
      at-arms of the Bandidos motorcycle club were all convicted. The
      president and vice-president were sentenced to federal prison for life.
      That was also in the news. The sergeant-at-arms testified against the
      other two and received 15 years in federal prison. This all happened
      after Terry Cale died. And as Your Honor is well aware, all of those
      prosecutions—I believe the Court is probably well aware, all of those
      prosecutions in McLennan County, Waco, fell apart after the first hung
      jury and mistrial against the Dallas chapter president, Jose Carrizal.

      Your Honor, this is information that has nothing to do with Terry Cale
      because he was dead before any of that stuff happened. And that makes
      the evidence greatly more prejudicial than it is probative, Your Honor,
      in this case. And so for that reason, I don’t believe the mentioning it in
      the first ten seconds of opening statement by defense counsel is
      something that can be unrung in this case.

      In response, counsel again contended she did not violate the trial court’s

limine order. The trial court disagreed, but also “wish[ed] it were drafted

differently.” Nevertheless, the trial court continued:

      I do think that you just need to be held to the terms of the order. And
      that order says that there should be no testimony elicited from witnesses
      or other evidence elicited that [Cale] was a member of the Bandidos or
      a motorcycle gang.

      What I really want you to focus on is how, having told you you cannot
      ask witnesses in the presence of this jury any questions about that
      without first obtaining a ruling from the Court, you could make an
      argument to the jury that you have a good-faith belief the evidence was
      going to show that he was a member of that gang.

      Counsel replied that the evidence would show Cale was a member of the

Bandidos and had bragged about being an “enforcer” for the gang.              Counsel

explained the defense would argue appellant shot Cale in self-defense and evidence

                                         –7–
of Cale’s gang membership was relevant and admissible under article 38.36 of the

code of criminal procedure1 because it showed the men’s relationship and appellant’s

“state of mind, the reasonableness of his fear, the character traits of the defendant,

whether the defendant was the first aggressor in terms of coming at him at the

house.”

       Counsel reiterated that the order in limine governed evidence at trial and

opening statement was not evidence. Counsel added that she felt it was her duty as

a zealous advocate for her client to take advantage of the State’s failure to draft an

appropriately broad motion in limine covering the subject.

        Counsel admitted she did not know how the trial court would rule on the

issue, but contended she had the right under existing law to admit evidence regarding

“specific prior acts of violence relative to the ultimate confrontation” as part of

appellant’s defense.         The trial court requested counsel to explain how the

admissibility of specific acts of violence could be interpreted to make gang

membership admissible and whether she had any cases that stated being a member

of a gang—subsequently revealed to be violent—would be admissible. Counsel

admitted she had no authority showing gang membership, in and of itself, was

admissible. Counsel nevertheless stated she was




   1
      Article 38.36 permits a murder defendant to offer testimony of relevant facts and circumstances
surrounding the killing, the relationship between the accused and the deceased, and the condition of the
mind of the accused at the time of the offense. See TEX. CODE CRIM. PROC. ANN. art. 38.36.
                                                 –8–
      not planning to talk anything about Twin Peaks or any of the rest of that
      mess. . . . I’m talking about what my client knew and was told by Terry
      Cale at that time, that he was an enforcer, that he took contracts and
      knocked heads for the Bandidos.

      The trial court responded:

      “So you don’t have any case law that says that [Cale’s] membership is
      admissible, which is what you told the jury, not that he had engaged in
      specific acts of violence, but that he was a member. So you don’t have
      anything that says his membership is admissible.”

      After some additional argument, the trial court asked counsel:

      “But what you told the jury was not that Mr. Cale had told him, I’m a
      violent man, but he was a member of the Bandidos. And what I’m
      asking is what law, if any, supports allowing that evidence in.”

      Counsel responded that if Cale decided to associate with a gang, that

association was relevant to his character and reputation. Counsel indicated that she

planned to admit into evidence reports from the Department of Justice identifying

the Bandidos as one of “the big five criminal enterprise motorcycle gangs” and to

show Cale had a gang tattoo.

      The trial court then issued its ruling on the State’s request for a mistrial:

      the Court has not been presented with any support for the idea that
      membership in a gang is admissible. The Court has been presented with
      some evidence that specific acts of violence might be admissible. And
      again, the State has moved for a mistrial. The Court is going to grant
      it. And so the motion for mistrial is granted over the objection of the
      defendant.




                                         –9–
      After the State prompted the trial court to state on the record why there was a

manifest necessity for a mistrial and why lesser steps were insufficient, the trial court

continued:

      There is no way to now instruct the jury to disregard that this man was
      a member of the Bandidos. And again, the Court does note the general
      common knowledge of the activities of the Bandidos since the death of
      Mr. Cale, and those are highly inflammatory. Court will note that even
      as far away as little old Greenville, Texas, the events in Waco, Texas,
      were widely reported in the Herald Banner. There were photographs in
      the Herald Banner, which is our paper of record here in Hunt County,
      Texas. Not just in the Dallas Morning News and the Waco Tribune. I
      mean, it was everywhere for months, on and off reporting about the
      activities of the Bandidos in Waco, Texas, and the shootout. And the
      trials and the convictions and all of it was widely reported and those are
      all events that have arisen since the death of Mr. Cale.

      And so it was clearly highly inflammatory and the Court is going to
      find there is a manifest necessity, over the objection of the defendant,
      to grant a mistrial. And I do grant a mistrial at this time.

      All right. Because, again, I’m not convinced—and the Court is not
      going to say I would not have allowed that evidence in, I don’t know,
      but I did say that before I allowed any witness to testify about it or any
      evidence related to it, and that would include any tattoos on the body of
      the deceased, any testimony from anybody that he was a member or an
      enforcer or that he engaged in activities, unless they were specific acts
      of violence—the Court wanted the opportunity before that was brought
      out in the presence of the jury to rule on that issue.

      And so, again, I understand the technical gap that exists between the
      motion in limine and it not including opening statements. But again, I
      don’t know that there can be demonstrated a good-faith belief that that
      evidence was going to be presented to the jury.

      And so, again, on that basis, the manifest necessity and the statement
      regarding his membership in a criminal gang that, again, I cannot
      predict on the state of the argument and the evidence and whether there
      is additional case law of which I am not aware, that would make it

                                         –10–
      admissible. But I don’t believe that that standing alone is admissible,
      which is why I asked for a hearing outside the presence of the jury so
      that I could make a determination whether it was or was not admissible
      before it was introduced into evidence.

      The trial court went on to say that while the Waco shootout might not be

“general knowledge” in the community, it was “incredibly widely reported.” The

trial court observed that neither side had conducted voir dire on the jury panel’s

knowledge of the Waco shootings and that the trial court understood the State

appeared to have not conducted voir dire on the shootings because of its

understanding of the order in limine. The trial court reiterated that it considered

defense counsel’s statement to the jury to be inappropriate and that it saw no

alternative to a mistrial to fix the situation. The Court stated that holding defense

counsel in contempt would not erase the statement from the jury’s minds nor would

an instruction to disregard the statement given the wide reporting of the events in

Waco involving the Bandidos. The Court indicated that its ruling was based entirely

on the statement that Cale was a member of the Bandidos motorcycle club.

                               The Habeas Proceeding

      On November 7, 2019, the trial court conducted a pretrial hearing before the

second trial was scheduled to begin. During that pretrial hearing, the trial court heard

argument on appellant’s application for writ of habeas corpus. In pressing for habeas

relief, counsel argued that she could only be held to the limine order the trial court

signed and not to a broader understanding that the issue of Cale’s gang affiliation


                                         –11–
was not to be mentioned before the jury. Counsel brought up that the trial court had

said she should only be held to the order as written. The trial court responded that

it had specifically told counsel during the pretrial hearing that the matter was not to

be brought up before the jury without approaching for a hearing first. Counsel

responded that the trial court’s admonitions about not mentioning the issue went

only to testimony from a witness. Counsel pointed out the trial court had said before

trial, in discussing the defense motion in limine, that the State could summarize what

it believed the testimony would be and even gave an example of the State

summarizing evidence it might not be able to present. Counsel further noted that

neither the Bandidos nor the events at Twin Peaks were addressed in the State’s

motion in limine or the trial court’s order.

      Rather than relying on the written motion and limine order, the State argued

the trial court had admonished both parties not to mention Cale’s gang affiliation

before the jury without first approaching the bench for a determination of

admissibility. The State argued Cale’s gang membership would not be admissible

because it constituted improper character impeachment that is almost never

admissible unless the gang membership was a factor in the crime itself. Secondly,

the State argued the evidence was inadmissible because it was prejudicial. The State

contended that given the great deference given to the trial court to determine

manifest necessity, the trial court made the right decision in declaring a mistrial.

Lastly, the State argued that defense counsel did not give the trial court any case

                                         –12–
authority showing the evidence would be admissible at the time the mistrial was

declared.

                       The Trial Court’s Ruling and Findings

      The trial court denied relief and issued ten pages of findings of fact and

conclusions of law. The trial court found, in part:

      4. Part III of the State’s motion in limine requested a hearing outside
      the jury's presence to determine the admissibility of testimony or
      evidence that the victim was a member or former member of any
      organization commonly known as a "biker gang'' or "motorcycle club”
      before a party attempted to admit such evidence.

      5. The State’s written motion did not expressly request a hearing prior
      to a party mentioning the victim's alleged gang membership during
      opening statement.

      6. During the pre-trial hearing, the prosecuting attorney did not state his
      request for a hearing before the parties could offer evidence of gang
      membership only applied to the testimony portion of the trial.

      7. The Court orally granted the limine as to Part III. While doing so, the
      Court said the following: “I’m going to grant the limine, and you will
      be required to approach, but, of course, I'm making no ruling on the
      ultimate admissibility of the information. I just need to hear exactly
      what it is you want to do before I allow it, because so many character
      traits are not admissible, and so I just want to make sure that I know




                                        –13–
      what we’re doing before we do it in the presence of the jury.”
      Reporter’s Record (RR) Vol. 1 p. 21."

      8. The Court’s oral ruling did not limit the hearing requirement to the
      testimony portion of the trial.

      9. The Court later signed an order granting the State’s request under
      Part III.

The trial court found that comments made during opening statement, and particularly

comments made at the beginning or end of opening statement, have a significant

impact on the jury and a high likelihood of being remembered.

      The trial court found counsel’s comment about Cale’s gang membership “was

timed and delivered to provide maximum impact upon the jury” and, in context, was

an attempt to impeach Cale’s character based on his membership in a motorcycle

gang. The trial court found that because counsel did not request a hearing before the

trial court before informing the jury of Cale’s gang membership, she had introduced

a matter that was the subject of the trial court’s limine ruling and did so in violation

of the trial court’s pretrial ruling and admonishments. The trial court found counsel

made the comment intentionally to try to exploit what she believed was a variance

between the trial court’s “clear ruling and admonishments” and the written order.

The trial court found it’s practice and procedure was to not limit its limine rulings to

cover only testimony and not opening statements, and that counsel’s experience with

the trial court, coupled with the trial court’s pretrial ruling, made unreasonable

counsel’s “claimed belief” that the trial court’s ruling applied only to testimony.


                                         –14–
      The trial court found counsel’s comment that Cale was a Bandido raised the

potential for jury bias because, while the public and potential jurors in Hunt County,

Texas had a negative view of motorcycle gangs in general, the Bandidos have a

particularly bad reputation due to their involvement in well-publicized acts of

violence including the “Twin Peaks shootout” in Waco which resulted in multiple

deaths, numerous arrests of motorcycle gang members, at least one trial, and

repeated, lengthy coverage in local and regional media. The trial court found the

potential for bias from counsel’s comment was exacerbated because the notorious

events involving the Bandidos occurred after Cale’s death. The trial court found

counsel’s statement was so prejudicial and inflammatory that the jury would almost

certainly remember it for the duration of the trial even if it was not proved in

evidence, and that lesser measures short of mistrial, such as an instruction to

disregard or holding counsel in contempt would not be sufficient to erase the

information from the jurors’ minds.

      In its conclusions of law, the trial court concluded appellant was not being

subjected to double jeopardy. It cited the Supreme Court’s holding in Arizona v.

Washington, 434 U.S. 497 (1978) as showing an improper opening statement can

create manifest necessity for a mistrial. The trial court concluded it could find no

authority requiring that trial counsel’s statement expressly violate a limine order to

justify a mistrial. The trial court concluded that in raising a claim of self-defense,

appellant could introduce opinion or reputation evidence showing the victim had a

                                        –15–
violent character or showing prior specific acts of violence, but that mere

membership in a motorcycle gang would be inadmissible to prove the victim’s

violent character nor would it be a prior specific act of violence.

      The trial court further concluded that membership in a criminal gang is

considered highly inflammatory character evidence and is not generally admissible

unless it is relevant for some reason other than showing character such as

establishing motive, opportunity, plan, or intent. Even if relevant, the trial court

further concluded, the evidence would only be admissible if it passed a balancing

test satisfying rule of evidence 403. The trial court further concluded counsel did

not demonstrate in her opening statement or the mistrial hearing that evidence of

Cale’s gang membership was relevant or that it had sufficient probative value to

outweigh the extreme danger of unfair prejudice; thus, the trial court concluded,

counsel had not shown Cale’s membership in the Bandidos would have been

admissible evidence for trial.

      The trial court concluded the double jeopardy bar did not apply and appellant

could be retried because counsel had created a manifest necessity for mistrial by

introducing to the jury seemingly inadmissible facts subject to the trial court’s order

in limine, she could not explain how the facts would be admissible, and no less

drastic remedy would correct the wrongdoing and lessen the taint of jury prejudice.




                                         –16–
                               STANDARD OF REVIEW

      A defendant may file a pretrial application for writ of habeas corpus to allege

a second prosecution for the same offense constitutes double jeopardy. Ex parte

Robinson, 641 S.W.2d 552, 555 (Tex. Crim. App. 1982). An applicant for pretrial

habeas relief must prove their claims by a preponderance of the evidence. See Kniatt

v. State, 206 S.W.3d 657, 664 (Tex. Crim. App. 2006). In reviewing a trial court

order denying habeas relief, we view the facts in the light most favorable to the trial

court’s ruling, and we uphold the ruling absent an abuse of discretion. Id. The trial

court, as fact finder, is the exclusive judge of witness credibility.        Ex parte

Amezquita, 223 S.W.3d 363, 367 (Tex. Crim. App. 2006). We afford almost total

deference to a trial court’s factual findings when the findings are based upon

credibility and demeanor. Id. If, however, the trial court’s determinations are

questions of law, or else are mixed questions of law and fact that do not turn on an

evaluation of witness credibility and demeanor, then we owe no deference to the trial

court’s determinations and review them de novo. State v. Ambrose, 487 S.W.3d 587,

596–97 (Tex. Crim. App. 2016).

                                 DOUBLE JEOPARDY

      A defendant may not be placed in legal jeopardy twice for the same offense.

See U.S. CONST., amends. V, XIV; Tex. Const, art. I, §14. In a jury trial, jeopardy

attaches when the jury is empaneled and sworn in. Crist v. Bretz, 437 U.S. 28, 37–

38 (1978); State v. Proctor, 841 S.W.2d 1, 4 (Tex. Crim. App. 1992). After jeopardy

                                        –17–
attaches, if the jury is discharged without reaching a verdict, double jeopardy will

bar retrial unless either the defendant consents to a mistrial or a mistrial was declared

because of manifest necessity. Ex parte Garrels, 559 S.W.3d 517, 522 (Tex. Crim.

App. 2018).

      “Manifest necessity” for a mistrial exists in very extraordinary and striking

circumstances when there is a high degree of necessity for a mistrial. Ex parte

Fierro, 79 S.W.3d 54, 56 (Tex. Crim. App. 2002). There are no precise rules and

categories of circumstances for determining when manifest necessity exists

justifying a mistrial. Brown v. State, 907 S.W.2d 835, 839 (Tex. Crim. App. 1992).

Manifest necessity exists when the circumstances make it impossible for the jury to

reach a fair verdict, when the trial is impossible to continue, or when continuing with

trial would result in a verdict subject to automatic reversal on appeal because of trial

error. Ex parte Garza, 337 S.W.3d 903, 909 (Tex. Crim. App. 2011).

      The defendant bears the initial burden to prove the defendant is being tried

again after a mistrial was declared over the defendant’s objection. Pierson v. State,

426 S.W.3d 763, 770 (Tex. Crim. App. 2014). Once the defendant has made this

showing, the burden shifts to the State to show the trial court declared a mistrial as

a matter of manifest necessity. Id. A trial court abuses its discretion if it declares a

mistrial because of manifest necessity without first considering lesser available

alternatives and ruling them out. Id. The basis for the mistrial need not be reflected

in the record. Id. When the trial court declares a mistrial due to an improper

                                         –18–
comment by counsel in front of the jury, we accord the “highest degree of respect”

to the trial court’s evaluation of the likely impact of the comment on the jury’s

impartiality. Id. On appeal, we review the record to determine whether the trial

court exercised sound discretion in granting the mistrial. Id.

                                      ANALYSIS

      In his sole issue, appellant contends the trial court abused its discretion in not

granting pretrial habeas relief because (1) counsel did not violate the limine order,

and (2) the trial court and the State erroneously placed on appellant the burden of

proof to show there was no manifest necessity for a mistrial. It is undisputed that a

jury was empaneled, jeopardy had attached, and appellant did not request or consent

to the declaration of a mistrial. Thus, the issue to resolve on appeal is whether

counsel’s opening statement created a manifest necessity for a mistrial, either

because appellant violated the limine order or for some other reason. See Fierro, 79

S.W.3d at 56.

      Appellant contends there was no manifest necessity for a mistrial because trial

counsel’s statement did not violate the trial court’s limine order, there was no

manifest necessity for a mistrial, the information about Cale’s gang affiliation was

admissible, and the trial court’s cursory consideration of alternatives does not show

a lesser action, such as an instruction to disregard, would not have cured the error.

Appellant further contends that many of the trial court’s findings of fact are not



                                        –19–
supported by the record and he urges the Court to conduct a de novo review of the

record.

      The State responds that manifest necessity does not require the violation of a

limine order. In this case, the State argues, trial counsel’s statement introduced

inadmissible, inflammatory evidence to the jury, and the trial court considered less

drastic alternatives, none of which would have cured the error. The State further

contends trial counsel did violate the limine order when considered in context.

                                 Manifest Necessity

      Contending that this appeal turns on whether trial counsel violated the motion

and order in limine, appellant first argues trial counsel did not violate the terms of

the State’s motion in limine or the trial court’s resulting limine order. Appellant

points out that the State asked for a hearing only before “testimony or evidence” was

elicited that Cale was a member or former member of a biker gang or motorcycle

club, and trial counsel’s opening statement was neither testimony nor evidence.

Appellant points out the State did not seek to expand its motion in limine to include

opening statements even after the discussion during the pretrial hearing in which

appellant sought to limit certain information the State might seek to provide during

opening statement. Appellant points out that in response to its motion in limine, the

trial court denied appellant’s efforts to restrict the State’s opening statement,




                                        –20–
indicating it thought the State had a right to explain its case, including what it thought

the evidence at trial would show.

      The State responds that the trial court’s determination of whether evidence or

information is likely to result in jury bias is subject to great deference and rarely

disturbed on appeal. The State contends the record shows both parties recognized

the importance of the information about Cale’s motorcycle gang membership and it

points to the trial court’s pretrial admonishment that the parties were to approach

and discuss the issue of admissibility before introducing the evidence to the jury.

The State contends the trial court correctly determined that the gang membership

evidence was inadmissible, defense counsel presented no argument that would allow

for its admission, and even if admissible, its prejudice would outweigh its probative

value under rule of evidence 404. The State argues the record shows the trial court

considered and rejected less drastic alternatives before declaring a mistrial. Finally,

the State contends appellant did, in fact, violate the trial court’s limine order when

one considers the purpose of a limine order.

      A defendant who raises an issue of self-defense in a murder case may

introduce evidence showing the victim’s violent character, and such evidence may

include opinion or reputation testimony to show the deceased acted in conformity

with his violent nature. TEX. R. EVID. 404(a)(2); Torres v. State, 71 S.W.3d 758,

760 (Tex. Crim. App. 2002). Specific, violent acts of misconduct are admissible

only if they are relevant for a purpose other than to show character conformity such

                                          –21–
as the reasonableness of the defendant’s fear of danger or that the deceased was the

first aggressor. TEX. R. EVID. 404(b); Torres, 71 S.W.3d at 760. When proving a

deceased was a first aggressor, specific, violent acts may be admissible to show the

deceased’s intent, motive, or state of mind to be the first aggressor. Torres, 71

S.W.3d at 760–61. However, before a specific act of violence becomes admissible

to prove self-defense, there must be evidence of some violent or aggressive act by

the deceased that raises the issue of self-defense and that the specific extraneous

conduct might explain. See id. at 761.

       As the trial court stated during the hearing on mistrial, evidence that Cale was

a gang member is not a specific, violent act of misconduct. Evidence of gang

membership is generally inadmissible because it attempts to connect the individual

to gangs in order to prove bad character. See Pondexter v. State, 942 S.W.2d 577,

584 (Tex. Crim. App. 1996).2 Gang membership is considered highly inflammatory

character evidence, but it may be relevant to prove bias, motive, intent, or to refute

a defensive theory. See Barrientos v. State, 539 S.W.3d 482, 492 (Tex. App.—

Houston [1st Dist.] 2017, no pet.) (holding gang membership is highly

inflammatory) (quoting Galvez v. State, 962 S.W.2d 203, 206 (Tex. App.—Austin

1998, pet. ref'd) (“[G]ang membership is highly inflammatory character evidence




   2
     “We . . . do not now[] hold that evidence of a defendant's gang affiliations is admissible as
character evidence during the guilt/innocence phase of a trial.” Pondexter, 942 S.W.2d at 584 n.2.
                                              –22–
likely to cause an individual to be convicted for being a bad person apart from

sufficient indicia of guilt regarding this particular crime.”)).

         In certain circumstances, evidence of gang membership may be relevant.

Barlow v. State, 175 S.W.3d 839, 843 (Tex. App.—Texarkana 2005, pet. ref’d).

Even when relevant, however, it must also be determined whether the probative

value of the evidence is outweighed by the danger of unfair prejudice. Id. at 844.

         As appellant contends, whether such evidence is admissible depends upon the

circumstances. In this case, because appellant introduced Cale’s gang membership

to the jury at the beginning of trial before any evidence had been admitted, there is

insufficient evidence on the record to determine whether or not there is a plausible

basis for admitting the evidence. See Pierson, 426 S.W.3d at 771 (concluding trial

court did not abuse its discretion in declaring mistrial where trial counsel hoped more

than intended that objectionable question would lead to admissible evidence).

         Because it was unclear whether such evidence would be admissible or not, the

trial court signed a limine order before trial that required the parties to approach the

bench before offering such evidence to the jury.3 As appellant pointed out to the


   3
       In Norman v. State, the Texas Court of Criminal Appeals addressed motions in limine as follows:
         The purpose of a motion in limine is to prevent particular matters from coming before the
         jury. It is, in practice, a method of raising objection to an area of inquiry prior to the matter
         reaching the ears of the jury through a posed question, jury argument, or other means. As
         such, it is wider in scope than the sustaining of an objection made after the objectionable
         matter has been expressed. However, it is also, by its nature, subject to reconsideration by
         the court throughout the course of the trial. This is because it may not be enforced to
         exclude properly admissible evidence.


                                                      –23–
trial court and again argues on appeal, the limine order was narrowly drafted and did

not expressly prohibit comments during opening statement informing the jury of

Cale’s gang membership. Nevertheless, the record shows the trial court and the

parties understood the sensitivity of the matter, and that the issue of whether

evidence of Cale’s gang membership was admissible would be a hotly contested

issue at trial. Counsel informed the trial court that she had done extensive research

to argue for its admission. Counsel’s argument to the trial court that she considered

it her duty as a zealous advocate to take advantage of the State’s drafting mistake

also shows her subjective understanding that the issue of Cale’s gang membership

was inflammatory and that she was trying to obtain an advantage over the State by

mentioning it.

      In presenting his defense, an accused must comply with established rules of

procedure and evidence designed to assure both fairness and reliability in the

ascertainment of guilt and innocence. Chambers v. Mississippi, 410 U.S. 284, 302

(1973). The trial court interpreted counsel’s comment as violating its limine ruling

as reflected by the discussion during the pretrial hearing held one week before trial.

By broaching the subject of Cale’s gang membership in opening argument, counsel

deprived the trial court of the opportunity to determine whether the evidence was

admissible as the trial unfolded. The trial court found manifest necessity existed to



   Norman v. State, 523 S.W.2d 669, 671 (Tex. Crim. App. 1975). (emphasis added).


                                              –24–
merit a mistrial because defense counsel’s statement created a circumstance whereby

the jury could not disregard potentially inadmissible character evidence—suggesting

a situation in which the jury could no longer reach a fair verdict. See Ex parte Garza,

337 S.W.3d at 909.

      In Arizona v. Washington, the United States Supreme Court upheld a trial

court’s declaration of a mistrial due to improper argument by defense counsel during

opening statement. The Supreme Court explained that “compelling institutional

considerations” militate in favor of deferring to the trial court’s evaluation of the

significance of possible juror bias because the trial court has seen and heard the

jurors during voir dire, is more familiar than the appellate court with the evidence

and background of the case, and has had the opportunity to listen to the tone of the

argument and observe the apparent reaction of the jurors. Arizona v. Washington,

434 U.S. 497, 513–14 (1978). In deciding whether to grant a mistrial, the trial court

must temper its decision whether to abort the trial by considering the importance to

the defendant of the constitutionally protected interest in concluding the defendant’s

case in one trial. Id. at 514. To ensure the trial court struck the right balance, a

reviewing court must satisfy itself that the trial court exercised sound discretion and

did not act irrationally or irresponsibly in declaring a mistrial. Id.

      In approving the trial court’s actions, the Supreme Court explained as follows:

      Defense counsel aired improper and highly prejudicial evidence before
      the jury, the possible impact of which the trial judge was in the best
      position to assess. The trial judge did not act precipitately in response

                                         –25–
      to the prosecutor's request for a mistrial. On the contrary, evincing a
      concern for the possible double jeopardy consequences of an erroneous
      ruling, he gave both defense counsel and the prosecutor full opportunity
      to explain their positions on the propriety of a mistrial. We are therefore
      persuaded by the record that the trial judge acted responsibly and
      deliberately, and accorded careful consideration to respondent's interest
      in having the trial concluded in a single proceeding. Since he exercised
      “sound discretion” in handling the sensitive problem of possible juror
      bias created by the improper comment of defense counsel, the mistrial
      order is supported by the “high degree” of necessity which is required
      in a case of this kind. Neither party has a right to have his case decided
      by a jury which may be tainted by bias; in these circumstances, “the
      public's interest in fair trials designed to end in just judgements” must
      prevail over the defendant's “valued right” to have his trial concluded
      before the first jury impaneled.

Id. at 514–16.

      The Supreme Court’s analysis in Arizona fits the circumstances in this case.

It is apparent from the record that the trial court intended the “particular matter” of

Cale’s membership in a motorcycle gang to not be raised until there was some

evidentiary foundation laid. See Norman, 523 S.W.2d at 671. The trial court, at the

time of defense counsel’s statement, had neither evidence upon which to base a

decision of admissibility nor an opportunity to address the admissibility of the

statement’s anticipated evidence under its limine ruling. Faced with the prospect

that the jury might have been prejudiced by counsel’s comment revealing

inflammatory and potentially inadmissible information that was the subject of the

trial court’s limine ruling, the trial court convened a hearing where it allowed both

sides to argue whether a mistrial should be declared. When the State had second

thoughts about the mistrial, the trial court rescinded its ruling to allow the State time

                                         –26–
to research the issue and reflect on the matter. The trial court probed counsel about

her grounds for believing the matter might be admissible and asked her for any

authority that would show gang membership, standing alone, is admissible. After

prompting from the State, the trial court put on the record its reasons for believing

why less drastic alternatives, such as instructing the jury not to consider the

statement or holding counsel in contempt, would not be sufficient to remedy the

inappropriate comment.

      Appellant contends the trial court’s discussion of the alternatives was cursory

and did not occur until after the ruling had been made and the State pointed out the

need for discussing alternatives. However, as the record makes clear, the trial court

conducted a lengthy hearing considering all aspects of the ruling. The trial court

directly stated on the record its reasons for believing less drastic alternatives would

not work before it ultimately concluded the mistrial hearing. The record shows to

our satisfaction that the trial court exercised sound discretion and did not act

irrationally or irresponsibly in declaring a mistrial. Id. at 514; see also Fierro, 79

S.W.3d at 56–57 (concluding trial court abused its discretion in granting mistrial

where record did not reflect any consideration of alternatives); Ex parte Bruce, 112

S.W.3d 635, 640–41 (Tex. App.—Fort Worth 2003, pet. dism’d as untimely)

(affirming denial of habeas relief where trial court granted mistrial after trial counsel

made inflammatory, inadmissible remark during opening statement despite being

admonished not to during pretrial hearing and in limine order).

                                         –27–
                Placement of the Burden to Show Manifest Necessity

      In the second part of his issue, appellant contends the trial court placed the

burden on him to show there was not a manifest necessity for a mistrial rather than

properly placing the burden on the State. See Pierson, 426 S.W.3d at 770.

      As appellant notes in her brief, the trial court stated in its initial ruling that it

would grant the State’s request for a mistrial, but the State would have to defend the

decision. Thus, the record shows the trial court understood which party bore the

burden to establish manifest necessity for the mistrial. Appellant contends, however,

that after the trial court granted the State a recess and the State returned to press its

case for a mistrial, the trial court shifted the burden to appellant to show that there

was no manifest necessity for a mistrial rather than making the State prove there was

a manifest necessity. We disagree with appellant’s assessment of the record.

      Counsel took the position that she could inform the jury of Cale’s gang

membership because doing so did not violate the limine order and the information

would be admissible during trial. In his appellate brief, appellant reiterates that he

is arguing self-defense and the reasonableness of his fear of the victim, his belief

that deadly force was immediately necessary, and his belief that the victim was about

to attack him with deadly force “are all issues of consequence to be decided by the

jury.” Appellant argues that his knowledge of Cale’s gang membership and tattoos

and Cale’s bragging to him about being an enforcer who “took contracts and busted

heads” for the Bandidos are relevant and admissible for his self-defense claim.

                                          –28–
      The trial court questioned counsel about the basis for her position and more

specifically, about whether she had legal authority that would render the gang

evidence admissible. The trial court never wavered in its view that the evidence was

inflammatory and prejudicial. The trial court’s discussion with counsel appears

aimed at establishing whether there was any authority that would show her comment

was a preview of admissible evidence the defense would place before the jury.

Nothing in the discussion persuades us the trial court shifted the burden of proof to

appellant to show there was not a manifest necessity for a mistrial. We overrule

appellant’s sole issue on appeal.

                                    Conclusion

      We conclude the trial court did not abuse its discretion in denying appellant’s

pretrial application for writ of habeas corpus seeking relief from double jeopardy.

Accordingly, we affirm the trial court’s order denying relief on appellant’s pretrial

application for writ of habeas corpus seeking relief from double jeopardy.




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
191389F.U05



                                       –29–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

EX PARTE CARL ALLEN WELCH                      On Appeal from the 196th District
                                               Court, Hunt County, Texas
No. 05-19-01389-CR                             Trial Court Cause No. 31,927.
                                               Opinion delivered by Chief Justice
                                               Burns. Justices Myers and Pedersen,
                                               III participating.

       Based on the Court’s opinion of this date, the order of the trial court denying
relief on appellant’s pretrial application for writ of habeas corpus seeking relief
from double jeopardy is AFFIRMED.


Judgment entered May 3, 2021




                                        –30–